DETAILED ACTION
This is the initial office action based on the application filed on 7/19/2021. Claims 1-17 and 21-23 as presented are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 10/7/2019 have been considered.

Oath/Declaration
The oath or declaration filed on 5/01/2019 is acceptable. 

Drawings
The drawings filed on 4/22/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

With regard to claim 12, the claim recites, “wherein edges of adjacent color filter blocks of the plurality of color filter blocks stack with each other in the inter-subpixel region”. However, it is not clear as to how it is possible to have the  edges of adjacent color filter blocks stack with each other in the inter-subpixel region. Based on the Figs. 1, 6 and 9F of the instant application, the color filters are in the inter-subpixel region but edges of adjacent color filter blocks are not stack with each other. The claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. For the purpose of examination the claim is interpreted as, “wherein edges of adjacent color filter blocks of the plurality of color filter blocks are in the inter-subpixel region”. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 16, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2008/0143255; Lee hereinafter).

With regard to claim 1, Lee discloses an organic light emitting diode display panel (e.g. Figs. 1-4 with corresponding texts) having 
a plurality of subpixels (P; para[0024]), comprising: 
an array substrate (TFT substrate; para[0088]); and 
a counter substrate (substrate with OLED; para[0048]) facing the array substrate (e.g. Fig.2); wherein the counter substrate comprises 
a plurality of organic light emitting diodes (E; para[0048]); wherein the array substrate comprises: 
a first base substrate 110 (para[0048]); 
a plurality of thin film transistors (Tr; para[0048]) on the first base substrate 110 for driving light emission of the plurality of organic light emitting diodes (E) in the counter substrate; and 
a first electrode layer 142 (para[0075]); wherein the first electrode layer 142 electrically connects (para[0075]) the plurality of organic light emitting diodes (E) to the plurality of thin film transistors (Tr), respectively.

With regard to claim 2, Lee discloses the organic light emitting diode display panel of claim 1, wherein the array substrate further comprises a spacer layer 270 (para[0050]) configured to maintain a spacing (fig.2) between the array 

With regard to claim 3, Lee discloses the organic light emitting diode display panel of claim 2, wherein the spacer layer  270 (para[0050]) comprises a plurality of spacer blocks (e.g. Fig.2); each of the plurality of subpixels (P) comprises a subpixel region (P1) and an inter-subpixel region (P2); the first electrode layer 142 comprises a plurality of first electrode blocks (Fig.2), and the plurality of first electrode blocks 142 are respectively on a side (bottom side) of the plurality of spacer blocks 270 distal to the first base substrate 110 in the inter-subpixel region (Fig.2).

With regard to claim 4, Lee discloses the organic light emitting diode display panel of claim 3, wherein each of the plurality of subpixels (P) comprises at least one of the plurality of the spacer blocks 270 (Fig.2).

With regard to claim 5, Lee discloses the organic light emitting diode display panel (Fig.1-4) of claim 1, wherein the counter substrate (substrate with OLEDs) has 
a subpixel region (P1) and 
an inter-subpixel region (P2); wherein the counter substrate in the inter-subpixel region (P2) comprises: 
a second base substrate 180 (para[0028]); 
a second electrode layer 170 (para[0029]) on the second base substrate 180; 
a pixel definition layer 270 (para[0049]) defining the plurality of subpixels; and 
a third electrode layer 150 (para[0050]) on a side of the pixel definition layer 270 distal to the second electrode layer 170; wherein the first electrode layer 142 in the array substrate comprises 
a plurality of first electrode blocks 142 (Fig.2) respectively electrically connected (Fig.2) to 
drain electrodes 126 (para[0044]) of the plurality of thin film transistors (Tr); and the third electrode layer 150 in the counter substrate comprises 
a plurality of third electrode blocks 150 (Fig.2) respectively electrically connected (Fig.2) to the plurality of first electrode blocks 142 in the array substrate.

With regard to claim 6, Lee discloses the organic light emitting diode display panel of claim 5, wherein the counter substrate in the subpixel region comprises: the second electrode layer 170 on the second base substrate 180; 
an organic light emitting layer 160 (para[0033]) on a side of the second electrode layer 170 distal to the second base substrate 180; and the third electrode layer 150 on a side of the organic light emitting layer 

With regard to claim 7, Lee discloses the organic light emitting diode display panel of claim 6, further comprising 
a trench (trench shows in Fig.5E through 172) extending through the pixel definition layer; wherein the trench spaces apart the plurality of third electrode blocks 150 in the plurality of subpixels (P1) from each other, and separates the organic light emitting layer 160 in the plurality of subpixels (P1) into a plurality of organic light emitting blocks (Fig.5E).

With regard to claim 8, Lee discloses the organic light emitting diode display panel (Fig.1-4) of claim 7, wherein the trench has an opening side (Fig.5E; top side) and a closed side (Fig.5E; bottom side) opposite to the opening side; the opening side is on a side of the closed side distal to the second electrode layer 170; and a width (Fig.5E) of the closed side is greater than (Fig.5E) a width of the opening side.

With regard to claim 16, Lee discloses the organic light emitting diode display panel of claim 5, wherein the counter substrate in the inter-subpixel 

With regard to claim 21, Lee discloses an organic light emitting diode counter substrate (OELD substrate) having 
a subpixel region (P1 region of OLED substrate) and 
an inter-subpixel region (P2 region of OLED substrate); wherein the organic light emitting diode counter substrate in the inter-subpixel region comprises: 
a second base substrate 180; 
a second electrode layer 170 on the second base substrate 180; 
a pixel definition layer 270 (para[0049]) defining 
a plurality of subpixels (Fig.1 and 2); and 
a third electrode layer 150 on a side of the pixel definition layer 270 distal to the second electrode layer 170; wherein the organic light emitting diode counter substrate in the subpixel region comprises: the second electrode layer 170 on the second base substrate 180; 
an organic light emitting layer 160 on a side of the second electrode layer 170 distal to the second base substrate 180; and the third electrode layer 150 on a side of the organic light emitting layer 160 distal to the second electrode layer 170 and comprising 
a plurality of third electrode blocks (blocks of 150); wherein each of the plurality of third electrode blocks 150 in each of the plurality of subpixels extends from the subpixel region (P1) into the inter-subpixel region (P2).

With regard to claim 22, Lee discloses the array substrate for an organic light emitting diode display panel (Figs.1-4) having 
a plurality of subpixels (P), comprising: 
a first base substrate 110; 
a plurality of thin film transistors (Tr) on the first base substrate 110; 
a spacer layer 270 configured to maintain a spacing between the array substrate (array substrate of 110) and 
a counter substrate (substrate with 180) in the organic light emitting diode display panel; and 
a first electrode layer 150 on a side of the spacer layer 270 distal to the first base substrate 110; wherein the array substrate is absent of any organic light emitting diode (E).

With regard to claim 23, Lee discloses a method of fabricating an organic light emitting diode display panel (Figs. 1-2, 5) with corresponding texts) of claim 1 having 
a plurality of subpixels (P), comprising: 
forming a counter substrate (substrate of 180); 
forming an array substrate (substrate of 110); and 
assembling (Fig.5J) the counter substrate and the array substrate together; wherein forming the counter substrate comprises 
forming a plurality of organic light emitting diodes (E); and forming the array substrate comprises 
forming a plurality of thin film transistors (Tr) on 
a first base substrate 110 for driving light emission of the plurality of organic light emitting diodes (E) in the counter substrate; 
forming a spacer layer 270 configured to maintain a spacing (Fig.2) between the array substrate and the counter substrate; and 
forming a first electrode layer 142 on a side of the spacer layer 270 distal to the first base substrate 110 and electrically connected to the plurality of thin film transistors (Tr).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee.

With regard to claim 9, Lee discloses the organic light emitting diode display panel of claim 8, wherein the trench (fig.5E) comprises a first trench 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed width or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. .

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Okutani et al (US 2007/0013282; Okutani hereinafter).

With regard to claim 12, Lee discloses the organic light emitting diode display panel of claim 5, with the exception of wherein the counter substrate  further comprises a color filter on the second base substrate and comprising a plurality of color filter blocks; wherein edges of adjacent color filter blocks of the plurality of color filter blocks are in the inter-subpixel region. However, Fig.2 of Okutani discloses wherein the counter substrate (CS; para[0029]) further comprises a color filter (CF; para[0064]) on the second base substrate (SUB2) and comprising a plurality of color filter blocks (CL1/CL2/CL3; para[0066]); wherein edges of adjacent color filter blocks (Fig.2) of the plurality of color filter blocks (R/G/B) are in the inter-subpixel region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the color filter as claimed and shown by Okutani within Lee’s device for the purpose of displaying an image with high degrees of efficiency and chroma (para[0121] of Okutani).


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in Okutani and further in view of Tsai (US 2018/0047791; Tsai hereinafter).

With regard to claim 13, Lee in view of Okutani discloses the organic light emitting diode display panel of claim 12, with the exception of wherein the counter substrate further comprises an overcoat layer on a side of the color filter distal to the second base substrate; wherein the second electrode layer is on a side of the overcoat layer distal to the second base substrate. However, Fig.8 of Tsai discloses wherein the counter substrate further comprises an overcoat layer 160 (para[0058]) on a side of the color filter 831 distal to the second base substrate 170 (para[0059]); wherein the second electrode layer 126 is on a side of the overcoat layer 160 distal to the second base substrate 170. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the overcoat layer of Tsai within Lee’s counter substrate for the purpose of gluing the substrate and the color filter layer (para[0023] of Tsai).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Yoon (US 2016/0064462; Yoon hereinafter).

With regard to claim 17, Lee discloses the organic light emitting diode display panel of claim 5, with the exception of wherein the array substrate further comprises a capacitor electrode layer between the first electrode layer and the .

Allowable Subject Matter
Claims 10, 11, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 10 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites the organic light emitting 

Claim 11 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites the organic light emitting diode display panel particularly with wherein the trench is a single trench extending through the pixel definition layer; the trench has a seventh side, an eighth side, and a ninth side connecting the seventh side and the eighth side; the seventh side is on a side of the eighth side distal to the second electrode layer; and a width of the eighth side is greater than a width of the seventh side in combination with other elements of the claim.

Claim 14 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites the organic light emitting diode display panel particularly with wherein the counter substrate in the inter-subpixel region further comprises a fourth electrode layer; the fourth electrode layer comprises a plurality of fourth electrode blocks; each of the plurality of fourth electrode blocks on a side of the pixel definition layer proximal to the second base substrate; and each of the plurality of fourth electrode blocks is 

The dependent claim 15 is allowable at least for the same reason as claim 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896